 1   DAYLE ELIESON
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
                                        LAS VEGAS DIVISION
12

13
     ANDREW PERRY,                                  )   Case No: 2:18-cv-01192-GMN-VCF
14                                                  )
                    Plaintiff                       )
15                                                  )   STIPULATION FOR EXTENSION OF
            v.                                      )   TIME TO FILE DEFENDANT’S CROSS
16                                                  )   MOTION TO AFFIRM
     NANCY A. BERRYHILL, Acting                     )
17   Commissioner of Social Security,               )   (Second Request)
                                                    )
18                  Defendant.                      )
                                                    )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of fourteen days from December 13, 2018 to December 27, 2018, to prepare

22   and file her cross motion to affirm. This is the Commissioner’s second request for an extension.

23          Upon review of the administrative record and Plaintiff’s MSJ, Defendant believes that

24   this case may be appropriate for voluntary remand in lieu of further litigation. Defendant

25   respectfully requests this extension of time for the Appeals Council to consider the remand.

26
                                                    -1-
 1           On December 14, 2018, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: December 14, 2018                    ROHLFING & KALAGIAN, LLP
 6
                                         By:    /s/* Marc V. Kalagian
 7                                              MARC V. KALAGIAN
                                                *authorized by email December 14, 2018
 8
                                                Attorneys for Plaintiff
 9

10
     Date: December 14, 2018                    DAYLE ELIESON
11                                              United States Attorney

12                                       By:    /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                              IT IS SO ORDERED.
21

22             12-14-2018
     DATE:
23                                              HONORABLE CAM FERENBACH
                                                United States Magistrate Judge
24

25

26
                                                   -2-
 1                                   CERTIFICATE OF SERVICE

 2   I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3   to File Defendant’s Cross Motion to Affirm to be served, via CM/ECF notification, on:

 4          Marc V. Kalagian
            Rohlfing & Kalagian, LLP
 5          12631 E. Imperial Highway, Suite C-115
            Santa Fe Springs, CA 90670
 6

 7   Date: December 14, 2018                      DAYLE ELIESON
                                                  United States Attorney
 8
                                          By:     /s/ Michael K. Marriott
 9
                                                  MICHAEL K. MARRIOTT
10                                                Assistant Regional Counsel

11                                                Attorneys for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    -3-
